
	
		II
		110th CONGRESS
		2d Session
		S. 2570
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2008
			Ms. Murkowski (for
			 herself and Mr. Stevens) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title II of the Social Security Act to authorize
		  waivers by the Commissioner of Social Security of the 5-month waiting period
		  for entitlement to benefits based on disability in cases in which the
		  Commissioner determines that such waiting period would cause undue hardship to
		  terminally ill beneficiaries.
	
	
		1.Short titleThis Act may be cited as the
			 Robert James Act of
			 2008.
		2.Waiver of 5-month
			 waiting period for benefits based on disability in cases of terminally ill
			 beneficiaries
			(a)Disability
			 insurance benefitsSection 223(a) of the Social Security Act (42
			 U.S.C. 423(a)) is amended by adding at the end the following new
			 paragraph:
				
					(3)The Commissioner of Social Security
				may waive the application of the individual's waiting period under clause (i)
				in the first sentence of paragraph (1) if the Commissioner determines that such
				individual would otherwise be entitled to disability insurance benefits under
				this section, that such individual is terminally ill, and that the application
				of the waiting period would work an undue hardship on such individual (as
				determined on the basis of criteria established by the Commissioner). In the
				case of any such waiver granted by the Commissioner with respect to an
				individual, notwithstanding clauses (i) and (ii) in the first sentence of
				paragraph (1), the individual shall be entitled to disability insurance
				benefits for each month, beginning with the first month during all of which
				such individual is under a disability and in which such individual would become
				so entitled to such insurance benefits under such sentence but for such waiting
				period, and ending as provided in paragraph (1). For purposes of this
				paragraph, an individual is considered to be terminally ill if
				the individual has a medical prognosis that the individual's life expectancy is
				6 months or
				less.
					.
			(b)Widow's
			 insurance benefits based on disabilitySection 202(e)(5) of such
			 Act (42 U.S.C. 402(e)(5)) is amended by adding at the end the following new
			 subparagraph:
				
					(C)The Commissioner of Social Security
				may waive the application of the individual's waiting period under paragraph
				(1)(F)(i) if the Commissioner determines that she would otherwise be entitled
				to widow's insurance benefits under this section, that she is terminally ill,
				and that such application of the waiting period would work an undue hardship on
				her (as determined on the basis of criteria established by the Commissioner).
				In the case of any such waiver granted by the Commissioner with respect to an
				individual, notwithstanding clauses (i) and (ii) of paragraph (1)(F), she shall
				be entitled to widow's insurance benefits for each month, beginning with the
				first month during all of which she is under a disability and in which she
				would become so entitled to such insurance benefits under paragraph (1) but for
				such waiting period, and ending as provided in paragraph (1). For purposes of
				this subparagraph, an individual is considered to be terminally
				ill if the individual has a medical prognosis that the individual's
				life expectancy is 6 months or
				less.
					.
			(c)Widower's
			 insurance benefits based on disabilitySection 202(f)(5) of such
			 Act (42 U.S.C. 402(f)(5)) is amended by adding at the end the following new
			 subparagraph:
				
					(C)The Commissioner of Social Security
				may waive the application of the individual's waiting period under paragraph
				(1)(F)(i) if the Commissioner determines that he would otherwise be entitled to
				widower's insurance benefits under this section, that he is terminally ill, and
				that such application would work an undue hardship on him (as determined on the
				basis of criteria established by the Commissioner). In the case of any such
				waiver granted by the Commissioner with respect to an individual,
				notwithstanding clauses (i) and (ii) of paragraph (1)(F), he shall be entitled
				to widower's insurance benefits for each month, beginning with the first month
				during all of which he is under a disability and in which he would become so
				entitled to such insurance benefits under paragraph (1) but for such waiting
				period, and ending as provided in paragraph (1). For purposes of this
				subparagraph, an individual is considered to be terminally ill
				if the individual has a medical prognosis that the individual's life expectancy
				is 6 months or
				less.
					.
			(d)Commencement of
			 period of disabilitySection 216(i)(2)(A) of such Act (42 U.S.C.
			 416(i)(2)(A)) is amended—
				(1)by inserting
			 (i) after (2)(A);
				(2)by inserting
			 (I) after but only if;
				(3)by inserting
			 (II) after duration or; and
				(4)by adding at the
			 end the following new clause:
					
						(ii)The Commissioner of Social Security
				may waive the application of the five-month requirement under clause (i)(I) if
				the Commissioner determines that such individual would otherwise be entitled to
				a period of disability under this paragraph, that such individual is terminally
				ill, and that the application of such five-month requirement would work an
				undue hardship on such individual (as determined on the basis of criteria
				established by the Commissioner). For purposes of this clause, an individual is
				considered to be terminally ill if the individual has a medical
				prognosis that the individual's life expectancy is 6 months or
				less.
						.
				3.Effective
			 datesThe amendments made by
			 subsection (a) of section 2 of this Act shall apply only with respect to
			 benefits under section 223 of the Social Security Act, or under section 202 of
			 such Act on the basis of the wages and self-employment income of an individual
			 entitled to benefits under such section 223, for months beginning after 90 days
			 after the date of the enactment of this Act. The amendments made by subsections
			 (b) and (c) of section 2 of this Act shall apply only with respect to benefits
			 based on disability under subsection (e) or (f) of section 202 of the Social
			 Security Act for months after 90 days after the date of the enactment of this
			 Act. The amendments made by subsection (d) of section 2 of this Act shall apply
			 only with respect to applications for disability determinations filed under
			 title II of the Social Security Act after 90 days after the date of the
			 enactment of this Act.
		
